DocuSign Envelope ID: CAF85BED-46B6-4779-B0ED-99BB76D3E07C




       1    Gary W. Osborne (Bar No. 145734)
            Dominic S. Nesbitt (Bar No. 146590)
       2
            OSBORNE & NESBITT LLP
       3    101 West Broadway, Suite 1330
            San Diego, California 92101
       4
            Phone: (619) 557-0343
       5    Fax: (619) 557-0107
            gosborne@onlawllp.com
       6
            dnesbitt@onlawllp.com
       7    Attorneys for Plaintiff, STEM, INC.
       8                                UNITED STATES DISTRICT COURT
       9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
      10    STEM, INC.,                                      CASE NO. 3:20-cv-02950-CRB
      11    a Delaware Corporation,

      12            Plaintiff,                               DECLARATION OF DAVID BUZBY IN
                                                             SUPPORT OF PLAINTIFF’S MOTION
      13    vs.                                              FOR PARTIAL SUMMARY
                                                             JUDGMENT REGARDING
      14    SCOTTSDALE INSURANCE                             SCOTTSDALE’S DEFENSE
            COMPANY, an Ohio Corporation,                    OBLIGATION
      15
                    Defendant.
      16                                                     Date:     April 29, 2021
                                                             Time:     10:00 a.m.
      17                                                     CTRM:     6
      18
             I, David Buzby, declare as follows:
      19
                    1.       I am a member of Stem, Inc.’s (“Stem’s”) board of directors. I have
      20
            served as a member of Stem’s board of directors continuously since April 2010. I
      21
            submit this declaration in support of Stem’s Motion for Partial Summary
      22
            Judgment.
      23
                    2.       In November 2013, the Angeleno Group agreed to step in and serve as
      24
            the lead investor in a “Series B Financing.” However, the Angeleno Group
      25
            insisted on a 100:1 pull forward exchange (the “Pull Forward Provision”), which is
      26
      27
      28                            DECLARATION OF DAVID BUZBY IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                        1
DocuSign Envelope ID: CAF85BED-46B6-4779-B0ED-99BB76D3E07C




       1    common in venture capital financings, to incentivize other Stem investors to
       2    participate in the Series B Financing.
       3            3.       The Pull Forward Provision worked as follows: if a Stem investor
       4    participated in the Series B Financing at the threshold amount of 67% of their pro
       5    rata ownership percentage, then that shareholder would receive 100 shares of Stem
       6    stock in exchange for each one of their existing shares. If, on the other hand, a
       7    shareholder chose not to participate in the Series B Financing at the threshold
       8    level, then their interest in the company would be diluted.
       9            4.       On November 14, 2013, the Stem board of directors voted 3-0 in favor
      10    of accepting the Series B Financing on the terms offered by the Angeleno Group,
      11    including the required Pull Forward Provision.
      12                     I declare under penalty of perjury under the laws of the United States
      13    of America that the above statements are true and correct.
      14
            DATED: March 25, 2021
      15                                                            David Buzby
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                            DECLARATION OF DAVID BUZBY IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                        2
